  Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 1 of 13 PageID #:1094




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

BAYU SAPUTRA, Personal Representative of         )
the Heirs of CANDRA KIRANA, deceased,            )
MARSUDI, Personal Representative of              )
the Heirs of CICI ARISKA, deceased,              )
SUTARIYO, Personal Representative of             )
the Heirs of ASEP SARIFUDIN, deceased,           )
MERY SUNDARY, Personal Representative
                                                 )
of the Heirs of MUHAMMAD JUFRI,
                                                 )
deceased, ROHANI HASAN, Personal
Representative of the Heirs of RENI              )
ARYANTI, deceased, MARDIANA, HRP,                )
Personal Representative of the Heirs of          ) In re: Lion Air JT 610 Crash
CAPT. MUAS EFENDI, deceased, FENY,               )
Personal Representative of the Heirs of          ) No. 18 cv 07686
LIANY, deceased, HENDRA, deceased, and           )
KENZO CANNAVARO, deceased, HERU                  ) Hon. Thomas M. Durkin
SUSANTO, Personal Representative of the Heirs    )
of I GUSTI AYU NGURAH METTA KURNIA,              )
deceased, MOEHAMMAD ZOELFAHMI AL-                )
FARABY, Personal Representative of the Heirs     )
of MARDIMAN, deceased, LAIG WIE LING,
                                                 )
Personal Representative of the Heirs of
MONNIE, deceased, RIMA WIJAYANTI,                )
Personal Representative of the Heirs of          )
PRATOMO WIRA DEWANTO, deceased,                  )
DELA FARHANA, Personal representative            )
of the Heirs of TRI HASKA HAFIDZI,               )
deceased, DESY ZULYA, Personal                   )
Representative of the Heirs of FIRMANSYAH        )
AKBAR, deceased, NANDANG SURATMAN,               )
Personal Representative of the Heirs of VIVIAN   )
AFIFA, deceased, and DHINI RETNO                 )
PUSPITA, Personal Representative of the Heirs    )
of ACHMAD SUKRON HADI, deceased,
                                                 )
                                                 )
                     Plaintiffs,
                                                 )
               v.                                )
                                                 )
THE BOEING COMPANY, a corporation,               )
                                                 )
                     Defendant.                  )
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 2 of 13 PageID #:1095




                                    AMENDED COMPLAINT

      Plaintiffs Bayu Saputra, Personal Representative of the heirs of Candra Kirana, deceased,

Marsudi, Personal Representative of the heirs of Cici Ariska, deceased, Sutariyo, Personal

Representative of the heirs of Asep Sarifudin, deceased, Mery Sundary, Personal Representative

of the heirs of Muhammad Jufri, deceased, Rohani Hasan, Personal Representative of the heirs of

Reni Aryanti, deceased, Mardiana, HRP, Personal Representative of the heirs of Capt. Muas

Efendi, deceased, Feny, Personal representative of the heirs of Liany, deceased, Hendra, deceased,

and Kenzo Cannavaro, deceased, Heru Susanto, Personal Representative of the heirs of I Gusti

Ayu Ngurah Metta Kurnia, deceased, Moehammad Zoelfahmi Al-Faraby, Personal Representative

of the heirs of Mardiman, deceased, Susanti Agustina, Personal Representative of the heirs of

Permadi Anggrimulya, deceased, Laig Wie Ling, Personal Representative of the heirs of Monnie,

deceased, Rima Wijayanti, Personal Representative of the Heirs of Pratomo Wira Dewanto,

deceased, Dela Farhana, Personal Representative of the Heirs of Tri Haska Hafidzi, deceased, Desy

Zulya, Personal representative of the Heirs of Firmansyah Akbar, deceased, Nandang Suratman,

Personal Representative of the Heirs of Vivian Afifa, deceased, and Dhini Retno Puspita, Personal

Representative of the Heirs of Achmad Sukron Hadi, deceased, by their attorneys, Wisner Law

Firm, P.C., for their Amended Complaint against defendant The Boeing Company (“Boeing”) state

as follows:

                                             COUNT I

      1.      Plaintiffs are citizens of Indonesia.      Plaintiffs are the heirs, and personal

representatives, of their respective decedents. Plaintiffs’ decedents were citizens of Indonesia.

      2.      Defendant Boeing is a corporation which has its principal place of business in, and is

a resident of, Chicago. Illinois.




                                                  2
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 3 of 13 PageID #:1096




      3.    This action arises from the crash of Lion Air Flight JT 610 in which more than 75

persons died at the same location. Therefore, this action is governed by the Multi-Forum Multi-

Jurisdiction Act, 28 U.S.C. §1369, and this Court has subject matter jurisdiction over this action

under 28 U.S.C. § 1331.

      4.    Venue is proper in this District under 28 U.S.C. §1391 as defendant Boeing is a resident

of this District.

      5.    On a date prior to or about August 2018, defendant Boeing designed, manufactured,

assembled, and sold a certain Boeing 737 Max 8 aircraft, Registration PK-LQP (“the accident

aircraft”) and prepared and provided an Aircraft Flight Manual (AFM) for the accident aircraft.

      6.    At the time the accident aircraft and its AFM left the control of defendant Boeing, they

were defectively and unreasonably dangerous in one or more of the following respects:

      (a) the accident aircraft had a flight control feature which, in the event sensor(s) on the
          aircraft reported an erroneously high angle of attack, would command a nose down
          movement of the aircraft unauthorized by, and without notice to, the flight crew;
      (b) the subject sensor(s) on the accident aircraft were subject to failure in flight and subject
          to providing erroneous information to the aircraft’s flight control system as to the
          aircraft’s angle of attack;
      (c) the subject sensor(s) on the accident aircraft were subject to becoming blocked or
          obstructed, causing them to provide erroneous information, including erroneous
          information as to the aircraft’s angle of attack, to the aircraft’s flight control system;
      (d) the accident aircraft’s flight control system failed to filter out erroneous information,
          including erroneous information as to the accident aircraft’s angle of attack;
      (e) the accident aircraft’s above-described flight control feature commanded dangerous
          downward movements of the accident aircraft unauthorized by the flight crew and did
          not allow the flight crew a means or method to timely and safely manually override an
          improperly-commanded downward movement;
      (f) the accident aircraft did not provide a means or method for the flight crew to timely and
          safely correct an improperly-commanded downward movement and recover control of
          the accident aircraft; and
      (g) the AFM for the accident aircraft did not warn of the dangers presented by the above-
          described defects; and


                                                  3
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 4 of 13 PageID #:1097




      (h) the AFM for the accident aircraft did not     provide instruction as to a procedure to
          be followed by the flight crew to timely and safely correct an improperly commanded
          downward movement and to recover control of the accident aircraft.
      7.    On October 29, 2018, the accident aircraft was being operated by Lion Air as Flight

No. JT 610 from Jakarta, Indonesia to Pangkal Pinang, Indonesia.

      8.    On said date, Capt. Muas Efendi was a flight officer on the accident aircraft and the

other plaintiffs’ decedents were fare paying passengers onboard the accident aircraft on the subject

flight.

      9.    As the direct and proximate result of one or more of the above-described defects in the

accident aircraft, one or more of the sensors on the accident aircraft failed and provided erroneous

information to the accident aircraft’s flight control system as to the accident aircraft’s angle of

attack; the flight control system of the accident aircraft failed to filter out this erroneous

information and commanded the accident aircraft to go into a dangerous downward dive; there

was no means or method for the flight crew to safely manually override the improperly-

commanded downward movement; the flight crew had not been instructed and advised as to any

means or method to correct the improperly-commanded downward movement and could not regain

control of the accident aircraft; and the aircraft crashed into the Java Sea, killing all those onboard,

including plaintiffs’ decedents.

      10.   Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for whose

benefit this action is brought.

      11.   Plaintiffs and the other heirs and next of kin of their respective decedents have suffered

a loss of support, loss of net accumulations, loss of household and other services, loss of care,

comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a result

of the deaths of plaintiffs’ decedents.




                                                   4
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 5 of 13 PageID #:1098




      WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant The

Boeing Company for an amount in excess of the minimum jurisdictional amount of this Court,

together with costs and such other amounts as may be allowed by law.

                                            COUNT II

      1-9. As paragraphs 1 through 9 of Count II, plaintiffs reallege paragraphs 1 through 9 of

Count I.

      10.   As a further direct and proximate result of one or more of the foregoing defective and

unreasonably dangerous conditions of the accident aircraft which resulted in the crash of the

accident aircraft, plaintiffs’ decedents, and each of them, were caused to suffer multiple and

diverse injuries of both a personal and pecuniary nature, inclusive of conscious pain and suffering

and severe terror prior to impact and prior to their deaths, and property damage.

      11.   Had plaintiffs’ decedents survived, each of them would have been entitled to bring an

action for damages and such actions have survived them.

      WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant The

Boeing Company for an amount in excess of the minimum jurisdictional amount of this Court,

together with costs and such other amounts as may be allowed by law.

                                           COUNT III

      1-4. As paragraphs 1 through 4 of Count III, plaintiffs reallege 1 through 4 of Count I.

      5.    On a date prior to or about August 2018, defendant Boeing designed, manufactured,

assembled, and sold a certain Boeing 737 Max 8 aircraft, Registration PK-LQP (“the accident

aircraft”) and prepared and provided an Aircraft Flight Manual (AFM) for the accident aircraft.

and defendant Boeing further provided the operator of the accident aircraft, Lion Air, with after-

sale warnings, instructions, and advice as to the maintenance, repair, and proper and safe operation

of the accident aircraft.


                                                 5
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 6 of 13 PageID #:1099




      6.    On said date and at all times relevant hereto, defendant Boeing owed a duty to plaintiffs

and plaintiffs’ decedents to exercise reasonable care in the design, manufacture, assembly, and

sale and the providing of after-sale warnings, instructions, advice to the operator of the accident

aircraft so as not to cause injury to, or the deaths of, plaintiffs’ decedents.

      7.    Defendant Boeing negligently breached its duty of care owed to plaintiffs and

plaintiffs’ decedents through one or more of the following negligent acts or omissions:

      (a) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the accident aircraft had a flight control feature which, in the event sensor(s) on the
          aircraft reported an erroneously high angle of attack, would command a nose down
          movement of the aircraft unauthorized by, and without notice to, the flight crew;
      (b) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the subject sensor(s) on the accident aircraft were subject to failure in flight and subject
          to providing erroneous information to the aircraft’s flight control system as to the
          aircraft’s angle of attack;
      (c) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the subject sensor(s) on the accident aircraft were subject to becoming blocked or
          obstructed, causing them to provide erroneous information, including erroneous
          information as to the aircraft’s angle of attack;
      (d) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the accident aircraft’s flight control system failed to filter out erroneous information,
          including erroneous information as to the accident aircraft’s angle of attack;
      (e) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the accident aircraft’s above-described flight control feature commanded dangerous
          downward movements of the accident aircraft unauthorized by the flight crew and did
          not allow the flight crew a means or method to timely and safely manually override an
          improperly-commanded downward movement;
      (f) negligently designed, manufactured, assembled, and sold the accident aircraft such that
          the accident aircraft did not provide a means or method for the flight crew to timely and
          safely correct an improperly-commanded downward movement and recover control of
          the accident aircraft;
      (g) negligently prepared and provided the AFM for the accident aircraft in that the AFM
          did not warn of the dangers presented by the above-described defects;
      (h) negligently prepared and provided the AFM for the accident aircraft in that the AFM
          did not provide instruction as to a procedure to be followed by the flight crew to timely




                                                   6
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 7 of 13 PageID #:1100




            and safely correct an improperly commanded downward movement and to recover
            control of the accident aircraft;
      (i)   negligently failed to warn of the above-described defects in the accident aircraft;
      (j)   negligently provided or failed to provide proper and adequate after-sale warnings,
            instructions, and advice as to the maintenance and repair of the accident aircraft; and
      (k) negligently provided or failed to provide proper and adequate instruction to flight crews
          of Lion Air as to the proper and safe operation of the accident aircraft and, specifically,
          negligently failed to advise and instruct such flight crews as to a procedure to be
          followed by the flight crew to timely and safely correct an improperly commanded
          downward movement and to recover control of the accident aircraft.
      8.    On October 29, 2018, the accident aircraft was being operated by Lion Air as Flight

No. JT 610 from Jakarta, Indonesia to Pangkal Pinang. Indonesia

      9.    On said date, plaintiffs’ decedents were fare paying passengers onboard the accident

aircraft on the subject flight.

     10.    As the direct and proximate result of one or more of the above-described negligent acts

or omissions of defendant Boeing, one or more of the sensors on the accident aircraft failed and

provided erroneous information to the accident aircraft’s flight control system as to the accident

aircraft’s angle of attack; the flight control system of the accident aircraft failed to filter out this

erroneous information and commanded the accident aircraft to go into a dangerous downward

dive; there was no means or method for the flight crew to safely manually override the improperly-

commanded downward movement; the flight crew had not been instructed and advised as to any

means or method to correct the improperly-commanded downward movement and could not regain

control of the accident aircraft; and the aircraft crashed into the Java Sea, killing all those onboard,

including plaintiffs’ decedents.

      11.   Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for whose

benefit this action is brought.




                                                   7
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 8 of 13 PageID #:1101




     12.   Plaintiffs and the other heirs and next of kin of their respective decedents have suffered

a loss of support, loss of net accumulations, loss of household and other services, loss of care,

comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a result

of the deaths of plaintiffs’ decedents.

     WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant The

Boeing Company for an amount in excess of the minimum jurisdictional amount of this Court,

together with costs and such other amounts as may be allowed by law.

                                           COUNT IV

     1-4. As paragraphs 1 through 4 of Count IV, plaintiffs reallege paragraphs 1 through 4 of

Count I.

     5-10. As paragraphs 5-10 of Count IV, plaintiffs reallege paragraphs 5-10 of Count III.

     11.   As a further direct and proximate result of one or more of the aforesaid negligent acts

and omissions of defendant Boeing which resulted in the crash of the accident aircraft, plaintiffs’

decedents, and each of them, were caused to suffer multiple and diverse injuries of both a personal

and pecuniary nature, inclusive of conscious pain and suffering and severe terror prior to impact

and prior to their deaths, and property damage.

     12.   Had plaintiffs’ decedents survived, each of them would have been entitled to bring an

action for damages and such actions have survived them.

     WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant The

Boeing Company for an amount in excess of the minimum jurisdictional amount of this Court,

together with costs and such other amounts as may be allowed by law.

                                               COUNT V

     1-5. As paragraphs 1-5 of Count V, plaintiffs reallege paragraphs 1-5 of Count I.




                                                  8
   Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 9 of 13 PageID #:1102




     6.    At the time the accident aircraft and its AFM left the control of defendant Boeing, they

were defectively and unreasonably dangerous in one or more of the following respects:

     (a) the accident aircraft had a flight control feature which, in the event sensor(s) on the
         aircraft reported an erroneously high angle of attack, would command a nose down
         movement of the aircraft unauthorized by, and without notice to, the flight crew;
     (b) the subject sensor(s) on the accident aircraft were subject to failure in flight and subject
         to providing erroneous information to the aircraft’s flight control system as to the
         aircraft’s angle of attack;
     (c) the subject sensor(s) on the accident aircraft were subject to becoming blocked or
         obstructed, causing them to provide erroneous information, including erroneous
         information as to the aircraft’s angle of attack;
     (d) the accident aircraft’s flight control system failed to filter out erroneous information,
         including erroneous information as to the accident aircraft’s angle of attack;
     (e) the accident aircraft’s above-described flight control feature commanded dangerous
         downward movements of the accident aircraft unauthorized by the flight crew and did
         not allow the flight crew a means or method to timely and safely manually override an
         improperly-commanded downward movement;
     (f) the accident aircraft did not provide a means or method for the flight crew to timely and
         safely correct an improperly-commanded downward movement and recover control of
         the accident aircraft;
     (g) the AFM for the accident aircraft did not warn of the dangers presented by the above-
         described defects; and
     (h) the AFM for the accident aircraft did not provide instruction as to a procedure to be
         followed by the flight crew to timely and safely correct an improperly commanded
         downward movement and to recover control of the accident aircraft.
     7.    Defendant Boeing also failed to warn of the above-described defects in the accident

aircraft, failed to provide proper and adequate after-sale warnings, instructions, and advice as to

the maintenance and repair of the accident aircraft; and failed to provide proper and adequate

instruction to flight crews of Lion Air as to the proper and safe operation of the accident aircraft

and, specifically, failed to advise and instruct such flight crews as to a procedure to be followed

by the flight crew to timely and safely correct an improperly commanded downward movement

and to recover control of the accident aircraft.



                                                   9
  Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 10 of 13 PageID #:1103




      8.    In designing, manufacturing, assembling and selling the accident aircraft with the

defects set forth in paragraph 6(a)-(h) above and in performing or failing to perform the acts set

forth in Count III and in paragraph 7 of this Count, defendant Boeing acted willfully, wantonly,

recklessly and with an intentional or conscious disregard for the safety of plaintiffs’ decedents and

the others on the accident aircraft.

      9.    Specifically, defendant Boeing had actual or constructive knowledge of the defects set

forth in paragraph 6(a)-(h), yet failed to correct these defects and failed to warn Lion Air and other

operators of the dangers presented by these defects and defendant Boeing had actual or

constructive knowledge of the fact that the flight crews of Lion Air did not know of any means or

methods to correct the improperly-commanded downward movement and regain control of the

accident aircraft, yet failed to provide complete and proper training and instruction.

      10.   Defendant Boeing and the U.S. Federal Aviation Administration issued a warning after

the subject air crash, stating that the subject sensors could provide incorrect information and cause

an extreme nose down attitude of the aircraft and possible impact with terrain.

      11.   As the direct and proximate result of one or more of the above-described willful,

wanton, reckless, intentional or conscious acts or omissions of defendant Boeing, one or more of

the sensors on the accident aircraft failed and provided erroneous information to the accident

aircraft’s flight control system as to the accident aircraft’s angle of attack; the flight control system

of the accident aircraft failed to filter out this erroneous information and commanded the accident

aircraft to go into a dangerous downward dive; there was no means or method for the flight crew

to safely manually override the improperly-commanded downward movement; the flight crew had

not been instructed and advised as to any means or method to correct the improperly-commanded




                                                   10
  Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 11 of 13 PageID #:1104




downward movement and could not regain control of the accident aircraft; and the aircraft crashed

into the Java Sea, killing all those onboard, including plaintiffs’ decedents.

      12.   Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for whose

benefit this action is brought.

      13.   Plaintiffs and the other heirs and next of kin of their respective decedents have suffered

a loss of support, loss of net accumulations, loss of household and other services, loss of care,

comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a result

of the deaths of plaintiffs’ decedents.

      14.   As a further direct and proximate result of one or more of the aforesaid willful, wanton,

reckless, intentional or conscious acts and omissions of defendant Boeing which resulted in the

crash of the accident aircraft, plaintiffs’ decedents, and each of them, were caused to suffer

multiple and diverse injuries of both a personal and pecuniary nature, inclusive of conscious pain

and suffering and severe terror prior to impact and prior to their deaths, and property damage.

      15.   Had plaintiffs’ decedents survived, each of them would have been entitled to bring an

action for damages and such actions have survived them.

      16.   The aforesaid willful, wanton, reckless, intentional or conscious acts and omissions of

defendant Boeing which resulted in the crash of the accident aircraft warrant and justify an award

of punitive damages in an amount to punish defendant Boeing for its conduct and to deter future

such conduct.

      WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant The

Boeing Company for punitive damages in an amount to be determined at trial, together with costs

and such other amounts as may be allowed by law.




                                                  11
  Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 12 of 13 PageID #:1105




     PLAINTIFFS DEMAND TRIAL BY JURY.

Dated: April 18, 2019                    Respectfully submitted,


                                                   /s/Floyd A. Wisner
                                                   Attorney For Plaintiffs

                                                    Wisner Law Firm, P.C.
                                                    514 W. State Street
                                                    Suite 200
                                                    Geneva, Illinois 60134
                                                    (630) 262-9434
                                                    (630) 262-1066 (fax)
                                                    faw@wisner-law.com
                                                    IL Bar #3048713




                                       12
  Case: 1:18-cv-07686 Document #: 79 Filed: 04/18/19 Page 13 of 13 PageID #:1106




                               CERTIFICATE OF SERVICE

      Floyd A. Wisner, an attorney, certifies that he served Plaintiffs’ Amended Complaint upon
all counsel of record via CM/ECF on April 18, 2019.


                                                                /s/Floyd A. Wisner
